Opinion issued December 7, 2017




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-17-00644-CR
                            ———————————
                  IN RE JOSE ARREBOLA-BAUZA, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Jose Arrebola-Bauza, seeks mandamus relief to compel the trial court

to withdraw its June 30, 2017 order and to enter an order requiring the State to

provide relator with copies of the order to place a mobile tracking device on his

vehicle and the application supporting that order.1


1
      The underlying case is State of Texas v. Jose Arrebola-Bauza, cause number
      1512844, pending in the 232nd District Court of Harris County, Texas, the
      Honorable Kristin M. Guiney, presiding.
      Because relator has not shown that he is entitled to relief, we deny the petition.

Any pending motions are dismissed as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Brown, and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2